Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed February 25, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00707-CV

                     NEXGEN RENTALS, LLC, Appellant

                                         V.

                  EXCELL BATTERY CORP USA, Appellee

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1113948


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 11, 2019. We abated the appeal
on October 11, 2019 and referred the parties to mediation. On January 17, 2020, the
parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. We
reinstate the appeal, grant the motion, and dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.